     Case 3:20-cv-00331-LRH-WGC Document 46 Filed 07/08/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA
 3
                                                  ***
 4    VALERIE HARDY-MAHONEY, Regional               Case No. 3:20-cv-00331-LRH-WGC
      Director of the Thirty-Second Region of the
 5    National Labor Relations Board, for and on    ORDER
      behalf of the National Labor Relations Board,
 6
                                          Petitioner,
 7
             v.
 8
      NEVADA GOLD MINES LLC DBA
 9    NEVADA GOLD MINES,
10                                      Respondent,
11
      NEWMONT USA LIMITED DBA
12    NEWMONT MINING COPR,

13                                 Party-In-Interest.
14

15          Before the court is a motion for leave to file an Amicus Curiae Brief by International Union
16   Operating Engineers Local 3 (“the Union”). ECF No. 43. Valerie Hardy-Mahoney, Nevada Gold
17   Mines LLC DBA Nevada Gold Mines, and Newmont USA Limited DBA Newmont Mining Corp.,
18   have until Wednesday, July 15, 2020, to file an opposition to the Union’s motion, should any
19   party choose to do so.
20          IT IS FURTHER ORDERED that the court will hear oral argument on Petitioner’s motion
21   for a preliminary injunction (ECF No. 1) on Tuesday, July 21, 2020, at 10 a.m. via ZOOM video
22   conferencing. Courtroom Deputy Katie Ogden will provide the parties with instructions.
23

24          IT IS SO ORDERED.
25          DATED this 8th day of July, 2020.
26                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
27

28
                                                        1
